DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          DAVID E. BROWN,
                             Appellant,

                                    v.

                        TINA STEELE BROWN,
                              Appellee.

                              No. 4D18-699

                           [October 11, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Robert L. Pegg, Judge; L.T. Case No. 1992-DR-
050305.

   David E. Brown, Vero Beach, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.